UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7612


ANTON JOHNSON,

                 Plaintiff - Appellant,

          v.

AMY PHENIX,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-ct-03312-BO)


Submitted:    March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anton Johnson, Appellant Pro Se. Eric Patrick Edgerton, Francis
Lachicotte Zemp, Jr., ROBERTS & STEVENS, PA, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anton Johnson appeals the district court’s order dismissing

his civil action for failure to state a claim.            See Fed. R. Civ.

P. 12(b)(6).   We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Johnson      v.    Phenix,   No.   5:13-ct-03312-BO

(E.D.N.C. Oct. 9, 2014).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2